Citation Nr: 1434428	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  04-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously-denied claim for service connection for hypertension and, if so, whether service connection is warranted.

2.  Entitlement to an initial rating higher than 10 percent for major depression prior to April 28, 2009.

3.  Entitlement to a rating higher than 30 percent for migraine headaches prior to October 4, 2012, and a rating higher than 50 percent since. 

4.  Entitlement to an extra-schedular rating for ilioinguinal neuritis, status post ilioinguinal nerve ablation.

5.  Entitlement to an effective date earlier than July 20, 2011 for the grant of Chapter 35 Dependents' Educational Assistance (DEA) benefits.



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran initially appealed a June 2003 rating decision which confirmed and continued a noncompensable (0 percent) rating then in effect for his hydrocele as a residual of a vasectomy, and denied service connection for a psychological condition.  During the pendency of that appeal, the RO increased the rating for this disability to 20 percent - effective May 21, 2004, and to 40 percent as of November 1, 2006.  In an April 2005 rating decision, the RO also assigned a separate 10 percent rating for ilioinguinal neuritis to compensate him for chronic groin pain he experienced as a residual of his vasectomy.

In September 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, more commonly referred to as a Travel Board hearing.  In April 2009, the Board granted the Veteran's claim for service connection for a psychological condition - depression - and remanded the issues of increased ratings for a hydrocele.  A May 2009 rating decision implemented the Board's grant of service connection for depression, and assigned a 10 percent rating effective May 17, 2002.

In April 2010, the Board denied the Veteran's claim for increased ratings for a hydrocele, and denied a schedular rating higher than 10 percent for ilioinguinal neuritis as an intertwined issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered); see also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.)  The issue of an extraschedular rating for ilioinguinal neuritis was remanded for additional development.  That claim now returns to the Board for further review.  

In April 2010, the Board also determined that the Veteran filed a timely notice of disagreement (NOD) with the initial 10 percent rating assigned for depression, and remanded that claim to allow the Agency of Original Jurisdiction (AOJ) to issue the required statement of the case (SOC). 

While the above-listed adjudication was being conducted, the RO also issued a December 2008 rating decision which declined to reopen a previously denied claim for service connection for hypertension, but granted service connection for migraine headaches and assigned a 10 percent evaluation from July 2, 2007.  The Veteran perfected an appeal of the denial for hypertension.

A March 2010 rating decision increased the assigned rating for migraine headaches to 30 percent effective November 13, 2008, and increased the initial rating for depression to 70 percent effective April 28, 2009.  The Veteran perfected an appeal of both issues.  However, for the initial rating assigned for depression, his appeal was limited to the period rated as 10 percent prior to April 28, 2009.

A September 2011 rating decision granted Chapter 35 DEA benefits effective July 20, 2011.  The Veteran perfected an appeal of the assigned effective date for that award.

The Veteran was scheduled for an additional Board hearing in Washington, D.C. in April 2014.  However, he failed to appear for this hearing and has not provided good-cause explanation for his absence or requested to have the hearing rescheduled, so the Board deems his request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for hypertension is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for hypertension was initially denied in an unappealed April 1993 rating decision.

2.  Additional evidence received since that July 2008 rating decision denying service connection for hypertension relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Prior to April 28, 2009, depression was controlled with medication and manifested by mild and/or transient symptoms, with a single hospitalization in 2004.

4.  Migraine headaches did not result in severe economic inadaptability prior to April 28, 2009, but did result in such inadaptability from that date.

5.  Ilioinguinal neuritis is manifested by pain and numbness, and did not result in frequent hospitalizations or marked interference with employment.

6.  Prior to July 20, 2011, the Veteran was not permanently disabled.



CONCLUSIONS OF LAW

1.  The April 1993 decision denying service connection for a hypertension is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that April 1993 decision to reopen this claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an initial rating higher than 10 percent for depression prior to April 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9422 (2013).

4.  The criteria for a 50 percent rating for migraine headaches have not been met prior to April 26, 2009, but have been met from that date.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013).

5.  The criteria for an extraschedular rating for ilioinguinal neuritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321(b) (2013).

6.  The criteria for an effective date earlier than July 20, 2011 for Chapter 35 DEA benefits have not been met.  38 U.S.C.A. § 3501, 3512, 5113 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran was provided with the relevant notice and information for his ilioinguinal nerve and headache claims in letters dated February 2008 and August 2009, respectively, prior to the initial adjudication of those claims in the September 2011 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of these claims, certainly none that he considers unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to his claim for depression, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2010 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the Veteran's petition to reopen a previously denied claim for hypertension, the Board is reopening the claim, which represents a full grant of the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Finally, with respect to the Veteran's claim for an earlier effective date for Chapter 35 DEA benefits, the law as mandated by statute, and not the evidence, is dispositive of this appeal.  Therefore, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

B.  Duty to Assist

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, and lay statements have been obtained and associated with his claims file for consideration.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his headaches and ilioinguinal neuritis.  Additional comment was obtained from the Director of the Compensation and Pension Service (C&P) to determine extraschedular consideration for the Veteran's ilioinguinal neuritis.

There is no medical opinion which addresses the severity of the Veteran's depression for the period prior to April 28, 2009.  However, the evidence currently contained in the claims file includes treatment records which adequately assess the severity of the Veteran's depression during that time, and therefore remand for a retrospective medical opinion is not required.  Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  

VA's duty to assist with respect to obtaining relevant records examinations  has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

In an April 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension because the evidence then of record failed to show he had a diagnosis of hypertension at the time or that he had any findings of hypertension in service. He was appropriately notified of that April 1993 rating decision and of his procedural and appellate rights, but he did not file a timely appeal in response to the denial of his claim for a lung condition; therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In January 2004, the Veteran sought to reopen this denied claim.  However, his petition to reopen was denied in an August 2004 rating decision on the grounds that no new and material evidence has been received since the prior final rating decision.  Notably, the Veteran filed an NOD within one year of this August 2004 rating decision.  Although another rating decision was promulgated by the RO in December 2005, no SOC was issued.  Normally, the appropriate remedy in such a case is to remand the claim so that the SOC can be sent to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Veteran subsequently filed a new petition to reopen his claim for service connection for hypertension, and perfected an appeal when his claim was denied, an additional remand to comply with the holding of Manlincon is not required.  The above procedural history is nonetheless relevant because it means that the April 1993 rating decision is the prior final rating decision for the purposes of adjudicating the Veteran's request to reopen his claim for service connection for hypertension.

A claim that has been previously considered and denied, and not appealed, may be reopened if new and material evidence is received concerning the claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans at 282.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, additional evidence received since the April 1993 denial includes treatment records diagnosing hypertension.  This evidence is new, as it was not of record at the time of the prior denial, and it is material, as it relates to the previously unestablished fact of whether the Veteran has current hypertension. Therefore, his claim for this disability must be reopened. 

Further development is warranted, however, before readjudicating this claim on its underlying merits, so this reopened claim is being remanded rather than immediately decided.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Depression

The Veteran is assigned a 10 percent rating for depression prior to April 28, 2009, under Diagnostic Code (DC) 9422.

The criteria for DC 9422 are found at 38 C.F.R. § 4.130.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The evidence includes Global Assessment of Functioning (GAF) scores.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

VA records show the Veteran sought treatment for depression on February 26, 2004.  He complained of a depressed mood, tearfulness, a lack of energy, poor concentration, and some suicidal ideation.  Examination revealed findings consistent with the Veteran's complaints, as well as normal speech and thought patterns.  The Veteran assigned a GAF score of 50 and was prescribed Zoloft.

On March 3, 2004, the Veteran was admitted to a VA Medical Center (VAMC) on an inpatient basis for depression with complaints of suicidal ideation.  He had expressed these symptoms to a mental health case worker over the phone, and the case worker advised the Veteran to seek admission to the hospital.  However, in the early morning of March 4, the Veteran denied any depressive symptoms or suicidal ideation.  Due to the discrepancy in his reports, the case worker interviewed the Veteran, who stated that he was feeling well and had much hope for the future.  He reported having a prior engagement to attend and was granted an overnight pass, agreeing to return on March 5.  However, he did not return, and he did not answer follow-up phone calls from the VAMC.

Additional records dated April 2004 show a negative depression screen, in which the Veteran denied experiencing little interest or pleasure in doing things, and denied feeling down, depressed or hopeless.

In July 2004, the Veteran reported that he had an improved mood and was sleeping better.  He was "handling everything well," and was active and busy with his ministry.  There was no indication of any suicidal or homicidal ideation, hallucinations, or delusions.  No abnormal thoughts were present.  The Veteran had good judgment and insight.  His GAF score was 65.

VA records from October 2004 reflect an additional negative depression screen.

In a June 2005 statement, the Veteran reported being hospitalized and having suicidal ideations in the past, and that he continued to experience depression.  However, he also stated that he was thankful to have medication to help him cope with the many disruptions that he lived with day to day.

Additional depression screens in June 2006 and June 2007 were negative.  In July 2007, the Veteran reported a positive history of little interest in doing things, but denied feeling down, depressed or hopeless.  VA records from August 2007, December 2007, April 2008, June 2008 and August 2008 all reflect fully negative depression screens.  

In December 2008, the Veteran reported that he was depressed about his medical problems.  When pressed further by the treating physician, the Veteran became tearful.  However, he denied any suicidial ideation.  A February 2009 depression was negative.

Based on the evidence, the Board finds that an initial rating higher than 10 percent for depression prior to April 28, 2009, is not warranted.  The Veteran reported severe symptoms, including suicidal ideation, on February 26, 2004.  He was subsequently hospitalized for these symptoms in March 3, 2004.  While the severity of his symptoms indicates a high level of impairment, the Board notes that this episode lasted only about one week.  As of March 4, the Veteran reported no significant symptoms whatsoever, and he left inpatient treatment of his own volition.  Subsequent depression screenings and treatment records reflect no significant symptoms or impairment.  

As of July 2004, the Veteran reported "handling everything well" and had improved mood and sleep with medication.  Per the DSM-IV, his GAF score of 65 at that time indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  His June 2005 statement reflects ongoing depression, but that medication also helped him to cope.  The Veteran reported his past hospitalization, but did not report any other symptoms he currently experienced.  Notably, he reported having little interest in doing things in July 2007, and became tearful in December 2008 when discussing his depression.  However, these findings reflect only mild or transient symptoms consistent with the assigned 10 percent rating, particularly when viewed alongside the numerous negative depression screens contained in the record.

While a depressed mood was evident at times, the records does not reflect any of the other symptoms listed in the criteria for a higher 30 percent rating, such as panic attacks, memory loss, or suspiciousness.  The symptoms that were evident did not otherwise result in a level of occupational and social impairment consistent with the 30 percent rating.

In sum, prior to April 28, 2009, the Veteran's depression was manifested by mild or transient symptoms, and was generally controlled with medication.  While he had a period of very severe symptoms in February 2004 and March 2004, this episode only lasted one week, with no similar episodes recurring at any time during the appeal period.  In light of its very short duration, a higher staged rating is not warranted for this episode.  See 38 C.F.R. § 4.126(a).

B.  Headaches

The Veteran is assigned a 30 percent rating for headaches under DC 8100 prior to October 4, 2012, and a 50 percent rating thereafter.

Under DC 8100, a maximum 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  They will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months. 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2013).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  

A November 2008 VA examiner assessed the Veteran with 2 to 3 headaches per week, and 2 to 3 prostrating headaches a month, based upon his history and an examination.  The Veteran reported missing 8 days of work in the past 6 months due to headaches.

During a January 2009 VA examination, the Veteran reported having headaches every other day, including 16 headaches a month which he described as incapacitating.  In the past 6 months, the Veteran reported missing 15 days of work.

In an April 2009 statement, the Veteran reported having headaches on 12 to 15 days out of each month.  He stated that he was unable to function during these episodes.  An August 2009 from a friend stated that the Veteran missed a lot of work and was late with bills.  He had one bad headache episode per week, and often lay in a quiet, dark room for several days at a time.

An August 2009 VA examiner assessed the Veteran with 3 headaches per week, and 3 to 4 incapacitating headaches per month by his history.  The examiner noted that this was not substantiated in the available clinic notes.  VA records from August 2009 and May 2010 note the Veteran reported 2 to 3 headaches per week.  In September 2010, he reported 2 headaches per week.

A December 2010 VA examiner assessed the Veteran with migraines recurring several times per week and weekly prostrating attacks, per his history.  VA records from January 2011 show the Veteran complained of 2 to 3 headaches per week.  In April 2011, the Veteran presented to the emergency room with a complaint of a migraine headache.  He was nauseated but not vomiting.  There was no weakness or numbness, though he was positive for photosensitivity.  Notably, the Veteran presented on April 17.  On April 18, he returned and complained his headache had worsened.  However, he was also seen at the mental health clinic, where he presented with a pleasant mood and affect, and was able to interact fully with the treating clinical nurse specialist.

A June 2011 VA examiner assessed the Veteran with daily headaches with 2 prostrating attacks per month based on his history, though not corroborated by the medical record.  An October 2011 lay statement was submitted by the Veteran, and signed by 5 other individuals.  They stated that they had witnessed the Veteran experience 2 to 3 incapacitating headaches per month which left him in a great deal of pain and distress.

In evaluating the evidence to assign a rating, the Board notes that most of the Veteran's symptoms associated with migraine headaches are subjective; however, the Veteran is competent to state that he has had severe headaches that cause incapacitation.  Migraine headaches are a type of disorder that can be easily identified by a lay person who is experiencing this symptomatology.  Moreover, there is no reason to doubt his credibility when he indicates the severity of the headaches he is experiencing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as noted above, the higher 50 percent rating is assigned for attacks "productive of severe economic inadaptability."  The rating criteria do not further define this provision; however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

In light of these factors, a rating higher than 30 percent is not warranted prior to April 26, 2009.  During this period, the Veteran reported missing 8 days of work in 6 months, and later reported missing 15 days of work in 6 months.  Notwithstanding his assertions of at least 2 or 3 prostrating headaches each month during the same period, his reports equate to an average of 1.3 to 2.5 days of work missed each month due to headaches, which does not meet the standard of "severe economic inadaptability" contemplated by the higher 50 percent rating.

However, from April 26, 2009, the Veteran does meet the criteria for such a rating.  At that time, he reported being unable to function for 12 to 15 days each month, and an August 2009 statement from a friend indicated that the Veteran "missed a lot of work" and was late with bills.  Subsequent examination reports reflect weekly prostrating attacks, or 3 to 4 a month.  Therefore, the Veteran's condition was manifested by both frequent prostrating attacks and economic inadaptability, and a 50 percent rating is warranted.

A 50 percent rating is the maximum schedular rating available under DC 8100.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of C&P to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

1.  Depression

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's depression, suicidal ideation, and use of medication are all expressly contemplated by Diagnostic Code 9422.  Moreover, as noted earlier, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Therefore, the rating schedule itself contemplates a wide array of symptoms which may be associated with psychiatric disabilities.  There is no indication that his depression results in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.  Therefore, the first prong of Thun has not been met, and referral for extraschedular consideration is not warranted.

2.  Migraine headaches

Again, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation depression is inadequate.  That is, symptoms reported in conjunction with the Veteran's migraine headaches, including pain, photophobia and nausea are contemplated by DC 8100, consistent with prostrating attacks.  Again, there is no indication that his headaches result in any exceptional or unusual symptoms that suggest the application of the rating schedule is insufficient .  Therefore, the first prong of Thun has not been met, and referral for extraschedular consideration is not warranted.

3.  Ilioinguinal neuritis

The issue of an extraschedular rating for ilioinguinal neuritis was remanded by the Board in April 2010.  The Veteran is currently assigned a maximum 10 percent rating for this condition under 38 C.F.R. § 4.124a, DC 8630.  As noted in the Board's April 2010 remand, he has chronic, severe pain in the area of his right ilioinguinal nerve.  He also has associated sensory loss in the right lower quadrant of his abdomen and upper right thigh.  His VA treatment records show he has undergone a ilioinguinal nerve ablation procedure, numerous nerve blocks, and the implantation of a spinal cord stimulator all in an effort to relieve his constant, severe pain.

The Board found in April 2010 that a rating according to the applicable diagnostic codes does not contemplate the severity and extent of the Veteran's symptoms, and referred the matter for extraschedular consideration.  Memoranda dated June 2010 from the Director of C&P did not find that entitlement to an evaluation in excess of 10 percent existed.  These memoranda noted evidence in the record that indicated the Veteran experienced sensory loss in the right lower quadrant and upper thigh which extended far beyond the distribution of the ilioinguinal nerve.  See March 2008 VA examination.  Similarly, a hemi-body temperature sensory loss was not attributable to the ilioinguinal nerve, as this was physiologically impossible.  See January 2009 VA examination.  Any sensory loss outside of the ilioinguinal nerve was unrelated, and given the inconsistency of the findings, likely fabricated.  Id.  The memoranda concluded by noting that while the evidence showed severe symptomatology, DC 8630, which references DC 8530, contemplates severe paralysis of the ilioinguinal nerve.

The Board also notes VA records from July 2008 which characterize ilioinguinal pain as stable.  October 2008 records also show the Veteran reported 100 percent relief of iliohypogastric pain after receiving his spinal cord stimulator.  Additional records from July 2010, after the review by the Director of C&P, also note that the spinal cord stimulator works well to control pain.

The totality of the evidence reflects that the Veteran's condition is manifested by severe pain and numbness in the ilioinguinal distribution.  Additional manifestations, including hemi-body temperature sensory loss and sensory loss over most of the right lower quadrant and upper thigh, are not attributable to the Veteran's service-connected condition.  Therefore, his symptoms are contemplated by the provisions of DC 8630, which allows for severe to complete paralysis of the ilioinguinal nerve, and the first prong of Thun has not been met.

Even if the Board were to find that step one of Thun had been satisfied, an extraschedular rating would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's ilioinguinal neuritis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, a May 2008 VA examination noted that it was difficult for the Veteran to perform his duties as a minister due to pain.  However, there is no indication that this resulted in marked interference with employment above and beyond that which is already contemplated in the assigned rating, and the Board notes he was able to perform activities of daily living without restriction.  Thus, even if his disability picture was exceptional or unusual, an extraschedular rating would not be warranted.

IV.  Earlier Effective Date

The Veteran is seeking an effective date earlier than July 20, 2011, for the grant of Chapter 35 DEA benefits.  

DEA benefits under the provisions of Chapter 35, Title 38, United States Code are available, in certain circumstances, when a Veteran has total disability, permanent in nature, resulting from service-connected disabilities.  38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

A March 2010 rating decision granted a total disability rating due to individual unemployability (TDIU), effective from April 29, 2009.  However, this rating decision specifically noted that the award was temporary and subject to further review of the Veteran's service-connected disabilities.  This rating decision also noted that Chapter 35 DEA benefits were predicated upon an award of permanent and total service-connected disability.  A subsequent September 2011 rating decision continued the assigned TDIU, and determined that the Veteran's total disability was permanent in nature as of July 20, 2011.  This same rating decision assigned DEA benefits effective July 20, 2011.

Therefore, DEA benefits would not be warranted prior to July 20, 2011, as the Veteran's disability evaluation was total, but not permanent, prior to that date.


ORDER

An initial rating higher than 10 percent for depression prior to April 28, 2009, is denied.

A rating higher than 30 percent for migraine headaches prior to April 26, 2009, is denied.

A 50 percent rating for migraine headaches from April 26, 2009, is granted.

An extraschedular rating for ilioinguinal neuritis is denied.

An effective date earlier than July 20, 2011 for the grant of Chapter 35 DEA benefits is denied.


REMAND

As noted above, additional development is necessary prior to adjudicating the Veteran's claim for service connection for hypertension on the merits.

Service treatment records do not reflect any complaints, treatment, or diagnoses of hypertension.  These records also contain numerous blood pressure readings.  For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Here, systolic pressure never measured above 150 mm.  Diastolic pressure was noted to be 90 mm. during one instance in April 1988.  However, this alone does not establish hypertension because no other diastolic readings measured 90 mm. or above at any point during service, and diastolic pressure cannot be said to be "predominantly" 90 mm. or greater.

However, the Veteran has also claimed that his hypertension is secondary to his service-connected disabilities.  Specifically, he argues that the physical impairment associated with his vasectomy residuals prevents him from exercising, and thus causes or aggravates his hypertension.  Therefore, a VA examination and opinion should be obtained to address the Veteran's contention.

Accordingly, the case is REMANDED for the following action:

1.  Schedule to the Veteran for a VA examination to determine the etiology of his current hypertension disability.  The claims file, including a copy of this remand, must be made available to the examiner, and the examiner must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.

The examiner must provide an opinion as to the likelihood (likely, as likely as not, or unlikely) that the Veteran's hypertension is proximately due to, or the result of, the physical impairment associated with his service-connected disabilities (depression, migraine headaches, hydrocele, asthma, ilio-inguinal neuritis).

The examiner must also provide a separate opinion as to the likelihood (likely, as likely as not, or unlikely) that the Veteran's hypertension is aggravated by the physical impairment associated with his service-connected disabilities.

In forming these opinions, the examiner should comment on the Veteran's assertion that he is unable to exercise as a result of his disabilities, and that this inability to exercise causes or aggravates his hypertension.

The examiner must discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting the opinion.  If an opinion cannot be expressed without resorting to mere speculation, the examiner must discuss why this is the case.  That is, they must indicate whether the inability to provide a definitive opinion is because of the need for more information or because the limits of medical knowledge have been exhausted or because of some other reason.  So merely saying they cannot comment will not suffice.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


